DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Gray on 6/3/22.

The application has been amended as follows: 

1. A security check system using face ID sensing for secure access to an electronic platform, the security check system comprising: 
a camera comprising an imaging lens configured to form a modulated image of an object positioned in front of the camera, the modulated image of the object including deviations from an ideal image, wherein the modulated image of the object included depth information of the object,
wherein the imaging lens comprises: a transparent slab having a first surface facing the object, and a second surface opposite to the first surface; and a half-ball lens attached to the second surface of the transparent slab; 
a computer memory configured to store face ID data of an authorized person, the face ID data being generated from one or more modulated images of a live face of the authorized person acquired by the camera during a registration process; and 
a processing module coupled to the camera and the computer memory, the processing module configured to: 
analyze the modulated image of the object to extract facial signatures; 
compare the facial signatures to the face ID data; and determine whether the object is the live face of the authorized person based on the comparison.

2. The security check system of claim 1, wherein the modulated image of the object includes distortions.

3. The security check system of claim 2, wherein the distortions comprise barrel distortions.

4. (cancelled)

5. (cancelled)

6. The security check system of claim 1, wherein the imaging lens further comprises an aperture positioned at the second surface of the transparent slab, a center of the aperture substantially coinciding with a center of the half-ball lens.

7. The security check system of claim 1, wherein the imaging lens has a first field of view (FOV), and the camera further comprises: FOV converter optics positioned in front of the imaging lens and configured so that a combination of the imaging lens and the FOV converter optics has a second FOV that is less than the first FOV.

8. The security check system of claim 1, further comprising: an output interface communicatively coupled to the processing module and the electronic platform; wherein the processing module is further configured to: in response to determining that the object is not the live face of the authorized person, output a negative facial recognition decision to the electronic platform via the output interface so as to cause the electronic platform to deny access thereto; and in response to determining that the object is the live face of the authorized person, output a positive facial recognition decision to the electronic platform via the output interface so as to cause the electronic platform to grant access thereto.

9. A face ID sensor comprising: an imaging lens configured to form a modulated image of an object, the imaging lens comprising: a transparent slab having a first surface facing the object, and a second surface opposite to the first surface; and a half-ball lens attached to the second surface of the transparent slab; and a photodetector positioned substantially at a focal plane of the imaging lens and configured to convert optical signals of the modulated image into electrical signals.

10. The face ID sensor of claim 9, wherein the imaging lens further comprises an aperture positioned at the second surface of the transparent slab, a center of the aperture substantially coinciding with a center of the half-ball lens.

11. The face ID sensor of claim 9, wherein the transparent slab has a first index of refraction, and the half-ball lens has a second index of refraction that is substantially equal to the first index of refraction.

12. The face ID sensor of claim 9, wherein the modulated image of the object includes distortions.

13. The face ID sensor of claim 12, wherein the distortions comprise barrel distortions.

14. The face ID sensor of claim 9, wherein the imaging lens has a first field of view (FOV), and the face ID sensor further comprising: FOV converter optics positioned in front of the imaging lens and configured so that a combination of the imaging lens and the FOV converter optics has a second FOV that is less than the first FOV.

15. The face ID sensor of claim 14, wherein the FOV converter optics comprises a telescope.

16. A method of security check using face ID sensing for secure access to an electronic platform, the method performed by a security check system including a camera, a computer memory, and a processing module, the method comprising: 
storing face ID data of an authorized person in the computer memory, the face ID data generated from one or more images of a live face of the authorized person acquired by the camera during a registration process, wherein the camera comprises an imaging lens configured to form modulated images,
wherein the imaging lens comprises: a transparent slab having a first surface facing the object, and a second surface opposite to the first surface; and a half-ball lens attached to the second surface of the transparent slab; 
acquiring, using the camera, a modulated image of a first object positioned in front of the camera, wherein the modulated image of the first object includes depth information of the first object; 
analyzing, using the processing module, the modulated image of the first object to extract facial signatures; 
comparing, using the processing module, the facial signatures to the face ID data; and 
determining, using the processing module, whether the first object is the live face of the authorized person based on the comparison.

17. The method of claim 16, wherein the modulated image of the first object includes distortions.

18. The method of claim 17, wherein the distortions comprise barrel distortions.

19. (cancelled)

20. The method of claim 16, further comprising: in response to determining that the first object is not the live face of the authorized person, denying access to the electronic platform; and in response to determining that the first object is the live face of the authorized person, granting access to the electronic platform.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: a camera comprising an imaging lens configured to form a modulated image of an object positioned in front of the camera, the modulated image of the object including deviations from an ideal image, wherein the modulated image of the object included depth information of the object, wherein the imaging lens comprises: a transparent slab having a first surface facing the object, and a second surface opposite to the first surface; and a half-ball lens attached to the second surface of the transparent slab.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433